Citation Nr: 0103125	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran had active service from 
August 1973 to April 1974.  At present, after remand to the 
RO for additional development, the veteran's case is once 
again before the Board for appellate review. 


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the veteran's claim.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claim is fairly adjudicated.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

In this respect, the Board notes that the September 1999 
Board remand directed the RO to arrange for the veteran to 
undergo a VA examination in order to clarify his current 
psychiatric diagnosis(es) and to better determine the 
severity and etiology of any such diagnosis(es).  However, 
although the evidence shows that in November 2000 the RO 
requested that the veteran be scheduled for such examination, 
the Board finds that the present record fails to contain 
evidence that the veteran in fact underwent such examination.  
In addition, the September 1999 Board remand directed the RO 
to adjudicate de novo the issue of service connection for 
PTSD, and to furnish the veteran and his representative with 
a supplemental statement of the case (SSOC) and to afford 
them an opportunity to respond.  However, the claims file is 
devoid of evidence showing that the RO in fact issued the 
requested SSOC and/or provided the veteran and his 
representative the opportunity to respond.  In this respect, 
as the law is clear that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance, the 
veteran's case must be remanded for such development.  See 
Stegall v. West, 11 Vet. App. 268 (1998) 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the diagnosis of all 
psychiatric disorders that are present.  
See generally Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran is advised 
that failure to report for a scheduled 
VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide for the examiner a 
report of the veteran's verified 
stressor or stressors based on the 
information received from the U.S. Army 
Crime Records Center in July 2000.  The 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
any current psychiatric symptoms.  The 
examiner should be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the RO.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The claims folder, or all pertinent 
medical records, service records and 
reports, must be made available to the 
examiner for review at all times 
relevant to the examination.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997); 
West v. Brown, 7 Vet. App. 70, 77 (1994).

3.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  
Thereafter, the RO should adjudicate de 
novo the issue of service connection for 
PTSD, in light of relevant decisions 
including Cohen, supra.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO must furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.








The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




